On March 6, 2014, the Defendant was sentenced for Count H: Sexual Assault, a felony, in violation of Section 45-5-502, MCA committed to the Department of Corrections for a term of Fifty (50) years with Forty-two (42) years suspended; receive one (1) day credit against his sentence; and other terms and conditions outlined in the Judgment and Commitment on March 6,2014. Count I: Incest, a felony, in violation of Section 45-5-507, MCA was dismissed.
On August 7, 2014, the Defendant’s Application for review of that sentence was scheduled to be heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hewing the Application, the Defendant advised the Division that he did not *98want to proceed with the Sentence Review hearing, and that he wanted to waive his right to a review of his sentence in this case.
DATED this 8th day of September, 2014.
Therefore, it is the unanimous decision of the Division that the Defendant has waived his right to a review of his sentence, and the Division will take no further action on his Application in this matter.
Done in open Court this 7th day of August 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.